DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The applicant's amendment received on 10/24/2022 in which claim 1, 5, 8, 12, 15, and 19 are (AMENDED), has been fully considered and entered, but the arguments are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mimar (“Mimar”) (US Pub. No.: 2014/0139655 A1) in view of Tsukizawa et al. (“Tsukizawa”) (US Pub. No.: 2009/0304232 A1), in view of Loui et al. (“Loui”) (US Pub. No.: 2015/0036931 A1), and further in view of Zamer (“Zamer”) (US Patent No.: 9,547,917 B2).

	In regards to claim [1], [8], and [15], Mimar discloses a method (see fig. 31), a non-transitory computer readable medium  (see fig. 1 i.e. “hard disk”) storing instructions executable by one or more processors (see fig. 6, i.e. “4 core CPU subsystem”), and a system (see fig. 6) comprising: one or more processors (see fig. 6, i.e. “4 core CPU subsystem”), and one or more non-transitory computer readable media (see fig. 5, i.e. "DRAM Memory”)  storing instructions executable by the one or more processors (see fig. 5, i.e. “SoC Processor”) to: receive user attention data (fig. 11  e.g. “facial processing, distractions, drowsiness”) from an information capturing device (see fig. 11 e.g. “GenieCam”) indicating an attention direction of a user (see fig. 22, i.e. “driver’s gaze direction”, fig. 24, fig. 49, paragraph [0146]); identify a scene camera (see fig. 43, e.g. “GenieCam or Second Camera”) comprising a field of view (see fig. 43, e.g. “Camera viewpoint”) corresponding to the attention direction (see fig. 43, e.g. “gaze direction on x-y axis”, paragraph [0207], e.g. “camera inputs are processed with the same facial processing to determine face gaze direction”); obtain an image (see fig. 33 or fig. 36, e.g. “image of driver’s face”) captured by the scene camera (see fig. 43, e.g. “GenieCam or Second Camera”).
	Yet, Mimar fails to explicitly disclose detect a region of interest in the obtained image by projecting the attention direction into the obtained image; and to identify an object of interest in the region of interest as claimed.
	However, Tsukizawa teaches the well-known concept of detect a region of interest (see fig. 3 unit 403) in the obtained image (see fig. 3 unit 401) by projecting the attention direction (see paragraphs [0044] and [0068]) into the obtained image (see fig. 3 unit 401) and to identify an object of interest (see fig. 3 unit 404 or unit 405, e.g. “eyes or mouth”) in the region of interest (see fig. 3 unit 403).
Therefore, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Mimar above by incorporating the proposed teachings of Tsukizawa above to perform such a modification to provide visual axis direction detection device and visual line direction detection method that is a capable of detecting a region of interest in the obtained image by projecting the attention direction into the obtained image  and identifying an object of interest in the region of interest as well as to solve the problem in a case where the shape and visual features of the inner and outer corners of the eye vary significantly between individuals. Therefore, to acquire an accurate gaze direction detection result, an apparatus needs to specify the relationships between the actual gaze direction and the inner and outer corners of the eye by measurement on a per subject basis, and correct various parameters for use in the calculation of the gaze direction. That is, the apparatus needs to be calibrated on a per subject basis (i.e. calibration), and, consequently, a problem arises that much processing is required and furthermore the apparatus is made complicated as taught by Tsukizawa (see Tsukizawa, paragraph [0007]), thus enhancing accuracy of a gaze direction result on a subject.
Yet, the combination of teachings of Mimar and Tsukizawa fails to explicitly disclose identify a reference image containing an object of interest; and obtain additional information for the object of interest based on information associated with the identified reference image as specified in the amended claim. 
However, Loui teaches the well-known concept of identify a reference image (see fig. 3 unit 202 or fig. 6, e.g. “top image”, paragraph [0027]) containing an object of interest (see fig. 3 unit 203 or fig. 6, paragraph [0027], e.g. “reference object is the picture on the wall”); and obtain additional information (see fig. 2 unit 104 or paragraph [0036]) for the object of interest (see fig. 3 unit 203 or fig. 6, paragraph [0027], e.g. “reference object is the picture on the wall”) based on information (see paragraph [0023]) associated with the identified reference image (see fig. 3 unit 202 or fig. 6, e.g. “top image”, paragraph [0027]). 
Therefore, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed combination of teachings of Mimar and Tsukizawa above by further incorporating the proposed teachings of Loui above to perform such a modification to provide a method and system that is capable of identifying a reference image containing an object of interest; and obtain additional information for the object of interest based on information associated with the identified reference image as to solve the problem in a case where image editing software such as Adobe "After Effects" is used for creating motion graphics and visual effects and allows users to animate, alter and composite media in 2D and 3D space with various built-in tools and third party plug-ins, as well as individual attention to variables like parallax and user-adjustable angle of observation. The problem is that tools like this are very complex to learn and use and require a skilled professional graphic artist as taught by Loui et al. (see Loui, paragraph [0004]), thus enhancing techniques for identification of a region of interest (ROI) or object in an image more efficiently.

	Although Mimar discloses a method (see fig. 31), a non-transitory computer readable medium  (see fig. 1 i.e. “hard disk”) storing instructions executable by one or more processors (see fig. 6, i.e. “4 core CPU subsystem”), and a system (see fig. 6) comprising: one or more processors (see fig. 6, i.e. “4 core CPU subsystem”), and one or more non-transitory computer readable media (see fig. 5, i.e. "DRAM Memory”)  storing instructions executable by the one or more processors (see fig. 5, i.e. “SoC Processor”) to: receive user attention data (fig. 11  e.g. “facial processing, distractions, drowsiness”) from an information capturing device (see fig. 11 e.g. “GenieCam”) indicating an attention direction of a user (see fig. 22, i.e. “driver’s gaze direction”, fig. 24, fig. 49, paragraph [0146]); identify a scene camera (see fig. 43, e.g. “GenieCam or Second Camera”) comprising a field of view (see fig. 43, e.g. “Camera viewpoint”) corresponding to the attention direction (see fig. 43, e.g. “gaze direction on x-y axis”, paragraph [0207], e.g. “camera inputs are processed with the same facial processing to determine face gaze direction”); obtain an image (see fig. 33 or fig. 36, e.g. “image of driver’s face”) captured by the scene camera (see fig. 43, e.g. “GenieCam or Second Camera”), the combination of teachings of Mimar, Tsukizawa, and Loui fails to explicitly disclose generating an order for the object of interest as specified in the amended claim. 
	However, Zamer further teaches the well-known concept of generating an order for the object of interest (see col. 8 lines 45-48]). 
Therefore, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed combination of teachings of Mimar, Tsukizawa, and Loui above by further incorporating the proposed teachings of Zamer above to perform such a modification to provide a method and system that is capable of generating an order for the object of interest as well as to solve the problem in a case where current information found, for example, via searches on mobile devices, may be very broad, outdated, and, in many cases, not relevant to a user's needs or situation as taught by Zamer et al. (see Zamer, col. 1 lines 12-19), thus enhancing a user interface application for improved efficiency and convenience to determine information pertaining to one or more objects.


	As per claim [2], most of the limitations have been noted in the above rejection of claim 1. In addition, Mimar discloses the non-transitory computer readable medium of claim 1 (see the above rejection of claim 1), wherein the scene camera is selected (see fig. 11, e.g. “GenieCam”) from a plurality of scene cameras (see fig. 6, e.g. “front camera and other side camera”).

	As per claim [3], most of the limitations have been noted in the above rejection of claim 1. In addition, Mimar discloses the non-transitory computer readable medium of claim 2 (see the above rejection of claim 2), further comprising computer code (see paragraph [0129]) to: determine a camera pose of each of the plurality of scene cameras (see fig. 6, e.g. “front camera and/or other side camera”), wherein the scene camera is selected (see fig. 11, e.g. “GenieCam”) based on a determination that a field of view of the scene camera overlaps (see fig. 43)  the attention direction (see fig. 22, i.e. “driver’s gaze direction”, fig. 24, fig. 43, fig. 49, paragraph [0146]) based on the camera pose (see fig. 6, e.g. “front camera and/or other side camera”) and the attention direction (see fig. 22, i.e. “driver’s gaze direction”, fig. 24, fig. 43, fig. 49, paragraph [0146]).

	As per claim [4], most of the limitations have been noted in the above rejection of claim 1. In addition, Mimar discloses the non-transitory computer readable medium of claim 1 (see the above rejection of claim 1), wherein the user attention data includes an image of a hand of the user (see paragraph [0113]), and wherein the attention direction includes a direction in which the hand of the user is pointing (see paragraph [0113]).

	As per claim [5], most of the limitations have been noted in the above rejection of claim 1. Yet, the combination of teachings of Mimar, Tsukizawa, and Loui fails to explicitly disclose the non-transitory computer readable medium of claim 1, wherein the order comprises order information to acquire an item associated with the object of interest as specified in the amended claim.
	However, Zamer further teaches the non-transitory computer readable medium of claim 1 (see the above rejection of claim 1), wherein the order comprises order information to acquire an item associated with the object of interest (see col. 8 lines 45-48]). Same motivation as to claim 1 applies here. 

	As per claim [6], most of the limitations have been noted in the above rejection of claim 1. In addition, Mimar discloses the non-transitory computer readable medium of claim 5 (see the above rejection of claim 5), further comprising computer readable code (see paragraph [0129]) to transmit the information to a server (see fig. 11, paragraphs [0108] and [0213]) for an online provider (see paragraph [0116]) associated with the item (see fig. 1).

As per claim [7], most of the limitations have been noted in the above rejection of claim 1. In addition, Mimar discloses the non-transitory computer readable medium of claim 1 (see the above rejection of claim 1), further comprising instructions to initiate display (see fig. 33, e.g. “display screen”), at a display device (see fig. 33, e.g. “smartphone”), of enhanced information (see fig. 11, fig. 22, and fig. 36) related to the object of interest (see fig. 33 or fig. 36).m 5, further com

As per claim [9], the system of claim 8, is analogous to claim 2, which is performed by claim 9. 

As per claim [10], the system of claim 9, is analogous to claim 3, which is performed by claim 10. 

As per claim [11], the system of claim 8, is analogous to claim 4, which is performed by claim 11. 

As per claim [12], the system of claim 8, is analogous to claim 5, which is performed by claim 12. 

As per claim [13], the system of claim 12, is analogous to claim 6, which is performed by claim 13. 

As per claim [14], the system of claim 8, is analogous to claim 7, which is performed by claim 14. 

As per claim [16], the method of claim 15, is analogous to claim 2, which is performed by claim 16. 

As per claim [17], the method of claim 16, is analogous to claim 3, which is performed by claim 17. 

As per claim [18], the method of claim 15, is analogous to claim 4, which is performed by claim 18. 
	
As per claim [19], the method of claim 15, is analogous to claim 5, which is performed by claim 19. 

As per claim [20], the method of claim 19, is analogous to claim 6, which is performed by claim 20. 




Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Akay (US Pub. No.: 2015/0221341 A1) discloses a system and method for enhance time-lapse video generation using panoramic imagery.

	Di Censo et al. (US Pub. No.: 2015/0006278 A1) discloses an apparatus and method for detecting a driver’s interest in an advertisement by tracking driver eye gaze.

	Hong (US Pub. No.: 2008/0181591 A1) disclose a camera posture estimation device, vehicle, and camera posture estimation method.


6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B.C/Examiner, Art Unit 2485        

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485     
December 7, 2022